Earl Warren: Mr. Sommers, you may proceed.
Donald B. Sommers: Thank you, Your Honor. In the connection with what I was taking up before recess, it is claimed in the reply brief by petitioner that they did produce sufficient evidence of negligence if you look to the whole of the case and not just to the component parts which were fitted in the case. If the whole of the case, I submit to the Court includes the concurrent duties or the inexperience of petitioner, which is set up in the recent response of petitioner as grounds for recovery, then these are acts of negligence which caused otherwise safe methods and otherwise safe places of work to become unsafe if that be the fact and they should be pleaded. The whole of the case -- looking to the whole of the case certainly does not mean that the component parts can be ignored. And I submit that evidence can only be fairly apprised or appraised by looking at it step by step. In addition, as exampled as to why the whole of the case should be looked to, petitioner says that even though the pleaded elements such as the culvert, the condition of the culvert and the hand torch method of firing it right away were not of themselves acts of negligence. Combined, they were on the theory of Mrs. O'Leary's account on page 21 of appellant's brief or petitioner's brief, wherein it says that the state court's faulty conclusions are due -- due to the fact that it detaches and separates, (1), the combined dangers involved, (2), the place of work and (3), the method of work from each other. By this process, it was able to say that torching in and of itself was not dangerous. The train was perfectly safe and the culvert was adequate for ordinary purposes. The petitioner goes on to say these truisms take on a different meaning when we consider the manner in which they were being used. For illustration, a cow is a docile animal, and an oil iron is a simple appliance and barns are commonplace structures, but we learned through Mrs. O'Leary that they cannot be used successfully in close and dangerous proximity to each other. And I think that is the gist of the appeal of this case and I submit that what they are saying there that we, according to the evidence, use an ordinary and reasonably foreseeable method of setting fire to the weeds. We used an ordinary and reasonably safe method or place for this man to work. But since we added the petitioner himself, it became dangerous and that is what they are saying by that language. And we of course tied the torch to the tail of a cow which didn't know what it was doing by reasonably anticipate that he might get himself involved in the fire, but the railroad did not in this case set a fire and leave it abandoned so that passing trains or winds could cause it to sweep down upon unsuspecting employees. That was not the situation. It delegated the duty of this petitioner to go out there and watch and attend the fire. He was the one, the only one, who was supposed to know how much fire he had at one time and know and what precise point along the right of way it was burning. The fact that he chose to later do so -- later ignore the fire in order to watch for hotboxes, although he knew it was his primary duty to do otherwise. While it may not be an act of negligence, it's not necessary for respondent to -- to contend he was negligent in that respect. The point of it is the ignorance -- his ignorance of the fire does not constitute negligence on the part of the respondent. Now, as to the Missouri Court's opinion, it has been stated by the respondent that the Missouri Court ignored the dictates of this Court under cases -- in cases of -- of the Federal Employers Liability Act, and I submit that it did not. There was no conflicting evidence which was argued to the court below. There was no conflicting evidence which the Court had their way as in Wilkerson versus McCarthy. It did not do so. It took only that evidence, most favorable to the petitioner and applied it to the pleadings and the issues raised by petitioner in this case. It did not ignore reasonable inferences of fact as in Lavender versus Kurn, Tennant versus Peoria and Schulz versus Pennsylvania Railroad Company, wherein in those cases, the deceased was unable to speak for himself and tell the exact details of the accident and the case necessarily had to be made from circumstantial evidence from where -- from -- from which juries could make reasonable inferences and -- and reasonable minds could differ it. The Court did not have that proposition because the petitioner himself was in court and told everything that happened and gave his whole and complete version of what happened there. And I submit that all of the Missouri Court did is agree with me that even on taking the evidence in the light most favorable to this petitioner, there is much to be said about the condition of the right of way even from his own words, whether or not that constituted a danger where there was a question raised. There was much to be said for there was no evidence as to whether or not the culvert was safe or suitable for reasonably foreseeable circumstances as Brady versus Southern indicated by this Court as required. And furthermore, the Court also said that in as much as the fire was not by the respondent left unwatched, unintended, it cannot be said that the use of the hand torch and that method of setting the fire enhanced the danger of the fire, because it was not left unwatched and unattended by the respondent. It was left unwatched and unattended by this 24-year-old man whom I assume has reasonable and ordinary intelligence, raised in the country down in Arkansas. And he alone knew that was his duty to watch the fire and did not charge anyone else. Certainly, in this case, the petitioner was assigned a simple task and given a simple appliance, all that was expected of him. And I -- by the way, I -- I don't mean to imply to this Court that had he watched this train for hotboxes as he did, as he says he did that he was to be in any way is criticized. All we ask that he not get himself involved in the job in which he was then and there assigned to do. And I submit to this Court that a reasonable and prudent employee could not anticipate the bizarre set of circumstances which resulted in the accident to this employee. Certainly, on the pleaded issues, the petitioner cannot be heard now to raise this question of inexperience or on the plea of the issues. He cannot be heard to. Now, for the first time say that an emergency situation was created because of conflicting and concurrent duties. I respectfully submit that the unanimous decision of the Missouri Supreme Court ought to be affirmed by this Court as submitted.
Earl Warren: Mr. Eagleton.
Mark D. Eagleton: May it please your -- the Court. Of necessity in any pleading, I suppose in any state, you don't plead all of the evidence. If you did, you would have to come in with a transcript of evidence rather than a pleading. We usually come out with a longer one that we go in with. What you plead is ultimate facts and the facts are simply set forth in our petition filed in the Circuit Court. We haven't changed a single fact, a single theory, a single position and don't intend to. But Mr. Sommers, when Mr. Chief Justice Warren asked him to -- what this -- what did the pleading say, he started reading at the tail end of paragraph 5 instead at the beginning. And I'm going to ask Your Honor's indulgence because I'm not going to use the full time anyway. I don't think that it's all necessary here. He -- he overlooked the fact. Mr. Chief Justice said, “Do you make a distinction between being compelled to watch these cars for hotboxes are being required?” He said, “No.” But then, when he went to read the pleading, he overlooked the allegation about being required. On page 2 of the record, the pleading says that the defendant was engaged in burning weeds using a hand torch along defendant's right of way near Garner. In so doing, he was required, the petitioner was required to work at a place in close proximity to defendant's tracks whereon trains moved and passed causing the fire from said burning weeds and the smoke there from become dangerously close to the plaintiff and requiring plaintiff to move away from said danger. That on the occasion herein mentioned a train did pass and did cause plaintiff to fast retreat and move quickly from the place where he was then working and he uses his place of work on the right of way adjoining a culvert covered with slope, loose and sloping gravel which did not provide adequate or sufficient footing. All we've done is plead the facts. Mr. Justice Douglas in the Bailey case said, “That's all you plead. That's all you submit. That's for the jury to appraise and consider. You can't plead it anymore succinctly or chronologically than that.” That's exactly what he said happened. “I was required to stare within close and dangerous proximity to those tracks at a time you were running a train on it and at a time when you had at least set a fire with this torch as you caused by your train and your wind the fire to envelop me, so I have to move quickly away or be burned to death.” And he said, “That isn't enough.” No jury could find the defendant was negligent under those circumstances. He said that it defies the rule of foreseeability. Where was the petitioner to go? There's no mystery about this thing. He couldn't go south. He'd go into the fire. He couldn't cross east. He'll be crossing the tracks when they told him not to. He couldn't go west. That's where they were burning the weeds. He could only go north. That's the direction he did go, 30 or 35 yards north. And then, what -- why did he stop there? Because they had imposed on him his duty to watch these hotboxes, and he said that he was standing there voluntarily, these two seconds. That's all he stood, two to three seconds. He said he's standing there voluntarily. Well, is that voluntarily when you're standing there in expressed compliance with a command? In the record, let's see how that record recites that matter and it won't -- it disposes of this thing so clearly that I think that it's worth reading. Did you receive -- page 12, “Did you receive any instructions from Mr. Howdershell, your foreman as to what you should do at all times while a section man was referenced to trains go by?” “Yes, sir.” “As to what your duties were, as -- as to what duties you were to perform, what were you told by him?” Answer - “He told us to put down everything we were doing. Get clear of what we were doing and stand and watch the trains go by for hotboxes.” And continuing just a short, “And you always done that -- had you always done that during the time you worked there as section man?” “Yes.” “Were you told by him anything with reference to standing on the opposite track, opposite track and doing it?” He said at all times he wanted some men on the one side of the track and some on the other and this petitioner was the only one, the only one that was left to perform that duty on the west side. There wasn't anybody else there. The record shows that. Now, at page 29, counsel was cross-examining about his statement made in direct examination and the petitioner repeated this question by Mr. Sommers. “You say he said you should drop everything you are doing and watch for hotboxes?” Answer - “Yes. He said when a train is passing to not be working, be watching the train.” And then when he gets over to page 30, the next page, as you knew, Mr. Sommers is still cross-examining, “as you knew on that day it was your duty to watch that fire. "Yes, sir." We don't say that he -- whether supposed to watch the fire as best he could while he was still trying to watch the train if he could. They were conflicting. I'll read that question and answer again here. “That you knew on that day it was your duty to watch that fire.” Answer - “Yes, sir." And that was the first duty regardless of the train. And now, his answer, “He told us to watch the train when it came by.” Those were his explicit instructions and Mr. Sommers is trying to say, “Why didn't you go some other direction?” On page 28, he says, “Why didn't you get behind your fire so the wind would pull it away from you?” And he answers, “I would have been standing in the fire. There was fire on the shoulder, all south of me.” He couldn't get any place by watching. He -- he went as far as he could to get away from the hazardous position they placed him in. Now, on page 12 of the respondent's brief, he said this petitioner was getting along performing his work with ease until he saw fit to leave his fire and stand next to the culvert. He didn't see fit to do anything. He was told to do it. He wasn't voluntarily doing anything but following instructions, and no witness took the stand, Howdershell and no one else took the stand and said, “I did not give those instructions or I did not expect them to follow them in that manner.” The only thing you talk about a change in position, the only thing that was changed was the defendant's position, respondent here. In the answer in his -- in the lower court, he never once said the plaintiff was doing something he shouldn't be doing. Standing some place he shouldn't be standing. He simply said he failed to watch where he was going, either ahead or laterally. He failed to maintain secure footing. He walked backwards of course when he was in peril and he made a misstep. He never once submitted to the jury the fact that he left his fire unattended or that he was wrong in leaving it unattended. No jury would say that he was wrong in leaving the fire for two seconds to perform a task that was made imperative by the defendant, the respondent here. And under those circumstances to say that you needed a crystal ball to say that this man was going to be injured or even burn to death. There's no place for him to go except what he did do. And I don't think when you say that you're trying to have the case considered as a whole, all of the facts that were alleged that you have to come up with an argument that you ought to say, you were saying you're trying to tie -- tie an oil pin on Mrs. O'Leary's cow. What we're trying to show is that things in a pattern in relation to each other must all be considered, what he was doing, why he was looking at this train, why he kept his eyes away for two seconds or three seconds. And in answer to Mr. Justice Harlan, Mr. Sommers said -- Mr. Justice Harlan asked him I believe, “Was there anything in the evidence to show that this culvert was any different than any other culvert?” And Mr. Sommers said, “No, I don't think that's effective. I've got just a few little excerpts,” and not that I think that the culvert itself was already part of it. The loose gravel was only part of it. This fellow was doomed to be burned. I'd say with or without the loose gravel. The only thing the loose gravel did was to make certain of it. He was due to get hurt. He'd either get burned to death on it and when he fell with the loose gravel, his back was injured instead. Now, here's the parts about that matter on page 14. At the bottom, “Are culverts a very frequent and necessarily and plentiful thing around railroads? You saw a lot of them.” Answer - “Yes.” “In section work? I will ask you. “What is the fact normally? Do they have a flat surface upon which to walk across a culvert?” Answer - “Yes, sir, they do.” “Did this one had one or was it one that was there buried and covered up.” Answer - “Apparently, it had one, but they had neglected it and the vibration from the train had shaken it down, and then there was an objection. The answer wasn't scripted. Then I went on with this. “I don't want you to assume anything. When you stepped on that portion of it, what was the effect that it had on your feet on that portion of the culvert where normally it is flat?” Answer - “Nothing, but crushed rock. No flat surface. It rolled out from under me.” Now, in -- in continuing in that same --
Speaker: Is that 32?
Mark D. Eagleton: About the culvert again, “Is there a path normally provided across the culvert right contiguous with the path?” That's the path he was coming up to the culvert. “Yes.” “How wide is the path across the culvert, approximately the same width, two and a half or three feet wide?” “And did you see that path on the culvert so as you went north to get away from the fire?” “On the day, what was it covered with?” Answer - “Loose rock, crushed gravel.” “What were the instructions to the section gang with reference to permitting or allowing loose rocks to be on that path across the culvert?” Answer - “When there's loose rocks, anytime we take out a tire or anything and move the rocks from the incline, he would have us to clean it out and put them back where they were so the men would have a safe place to walk.” No denial of it by Howdershell. It's just something -- something that shouldn't have been there, but the real cause of this thing, the whole picture is making him work where they told him to stand on the west shoulder of the road and they -- they -- even the place where they told him to stand. It's here on page 12. You were told to stand at all times on the west shoulder of the road.
Speaker: Is that on 12?
Mark D. Eagleton: Well, I'll repeat. I read that to the Court before. Now, I think -- I think under the circumstances that the Court in practically convicting this petitioner's negligence as a matter of law and say that he solely was to blame and that the respondent who had told him what to do which he followed where to stand which he followed, when this train going 35 to 40 miles an hour and with a wind disturbance and then imperative that it was not to blame at all and that no jury could so apply. I don't believe that's the law. And one thing about the survey of this culvert, he didn't have any chance when he went up to look, running up to this culvert. He didn't have any chance to look at it. Then, his time was taken right when he got there to look at this train. It says, “How long was it that you were in that position before you felt the flame or the burning process? How many cars had gone by?” “Approximately, three or four.” “About how fast would you say the train was moving?” “I would say 35 to 40 miles an hour.” “Had you when you went up there made any survey of the situation that was not there or the culvert at that time?” “No sir, I didn't.” He wouldn't have any occasion, so he runs as fast as he could. He turns to watch the -- the things. The next thing in a second or two is invalid. He makes an effort to escape by backing six or eight feet. The loose gravel throws him and he's injured. Mr. Buckley says I misread a word here and I don't want to do that in -- on page 33. He said I used the word “see” instead of “use”. “Did you use that path on the culvert as you went north to get away from the fire?” Answer - “Yes, sir.” That's the same one of the loose gravel. I thank you.